NOS. 12-10-00347-CR
                                         12-10-00354-CR

                         IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

MISTI GENE YOUNGBLOOM,                                   '             APPEAL FROM THE 114TH
APPELLANT

V.                                                       '             JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                 '             SMITH COUNTY, TEXAS


                                       MEMORANDUM OPINION
                                           PER CURIAM
       Appellant has filed a motion to dismiss these appeals, and counsel has filed a motion to
withdraw. No decision has been delivered in these appeals. Accordingly, Appellant’s motion to
dismiss is granted, counsel’s motion to withdraw is granted, and the appeals are dismissed. See
TEX. R. APP. P. 42.2(a).
       Opinion delivered February 16, 2011.
       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                            (DO NOT PUBLISH)